It is a maxim of equity, that equity regards substance *Page 413 
rather than form. In form, defendant loaned money to plaintiff under her promise to repay. In reality, the money was turned over to plaintiff — not for her use in any particular — but for the express purpose of delivery to defendant's own judgment creditor in payment of defendant's own obligation. Thus the plaintiff was not actually a borrower from defendant but merely his bailee or agent. Her promise, in fact, was not to repay defendant but to reimburse him. As such, the promise was entirely gratuitous. A valuable consideration is not necessary to support an executed gift; so plaintiff is not entitled to recover the $700.00 she has already bestowed on defendant. But an executory promise not supported by a legal consideration is unenforceable. Gooch v. Gooch, 70 W. Va. 38, 43, 73 S.E. 56, 37 L.R.A. (N.S.) 930. Therefore, I am of opinion that plaintiff should be relieved from further payment on her voluntary promise.
Judge Maxwell authorizes me to say that he concurs in this dissent.